Citation Nr: 1037552	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  06-28 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1944 to June 1946.  
The Veteran died in March 2004.  The appellant is the Veteran's 
widow.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on appeal.  

In October 2009, the Board remanded the matter on appeal to 
obtain a complete copy of the Veteran's death certificate, which 
was associated with the claims file.  Unfortunately, a review of 
the claims file indicates that additional development needs to be 
undertaken before a decision can be reached on this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In June 2007, the appellant wrote her congressman to request his 
assistance in helping her secure VA benefits in relationship to 
the Veteran's death.  In the letter, the appellant indicated that 
the Veteran had been seen by VA doctors at the Plattsburgh 
Clinic.  There are currently no VA treatment records associated 
with the claims file.  The Board observes that there is a 
Plattsburgh VA Outpatient Clinic whose parent facility is the 
Albany VAMC.  

The Board notes that VA records are considered part of the record 
on appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Although the 
appellant did not identify when the Veteran sought treatment at 
the Plattsburgh Clinic or for what disabilities, it is reasonable 
to assume that because the appellant mentioned the Plattsburgh 
Clinic in connection with her pending claim for the cause of the 
Veteran's death that the appellant believes he received treatment 
that might be related to her claim.  Accordingly, a remand is 
necessary to attempt to obtain any VA records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ascertain from the 
appellant when the Veteran received treatment 
at the Plattsburgh VA Outpatient Clinic and 
request any associated records.  The 
appellant should also be asked to identify 
any additional relevant VA treatment that the 
Veteran received and associate such with the 
claims file.  

2.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefit sought is not granted, the 
appellant and her representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


